Citation Nr: 1757158	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  11-06 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a November 2012 rating decision, the RO increased the initial evaluation for CAD from 10 percent to 30 percent.  This award does not represent the maximum benefit allowed under VA law and regulations; therefore, the claim for an increased rating for CAD remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal was remanded by the Board in July 2014 and December 2016.

A claim for a total disability rating based on individual unemployability (TDIU) has been raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the Veteran has perfected to the Board a separate appeal that includes the claim for a TDIU.  As part of that appeal, he has requested a hearing before a Veterans Law Judge.  The Veteran has not yet been afforded this hearing.  Accordingly, the claim for a TDIU will, if warranted, be addressed in a separate decision after he has been afforded a Board hearing.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's CAD manifests in cardiac hypertrophy, as shown on echocardiogram and X-ray.

2.  The Veteran has not had more than one episode of acute congestive heart failure during the claim period.

3.  For the entire claim period, the Veteran's CAD manifested in, at worst, a workload of greater than 7 but not greater than 10 METs with fatigue and dyspnea.

4.  For the entire claim period, the Veteran's CAD manifested in a left ventricular ejection fraction of greater than 50 percent.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.16, 4.100, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155 (2012).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's CAD is rated 30 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  

A 30 percent rating is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation or electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The Veteran seeks an initial rating in excess of 30 percent for CAD.  For the reasons that follow, the Board finds that a higher rating is not warranted.

The Veteran underwent a VA examination in July 2009.  It was noted that he has had 4 stents placed due to the coronary artery disease.  He reported his condition is currently stable.  Review of medical history showed no myocardial infarctions and no congestive heart failure.  The examination report indicated the Veteran requires continuous medication for constant fatigue, weekly dizziness, and dyspnea on moderate exertion.  On objective testing, left ventricular ejection fraction was recorded as greater than 50 percent.  A chest X-ray showed cardiomegaly; it was noted that this was secondary to hypertension.  METs testing was not performed.  The examiner indicated that the condition does affect his activities of daily living.  It has a moderate effect on chores and sports; mild effect on shopping, exercise, and recreation; and no effect on traveling, feeding, bathing, dressing, toileting, or grooming.

The Veteran underwent another VA examination in May 2010.  The Veteran reported a mild heart attack in 2003; however, the examiner noted that this assertion was unsupported by the medical evidence.  The Veteran had a positive history of angina, fatigue, and dyspnea.  The Veteran reported that he has angina several times per week.  Dyspnea onsets with severe exertion.  He reported he does very little activity due to his chronic back condition and also due to having a neurostimulator placed four weeks ago.  Prior to that, he was not active due to chronic back pain.  The Veteran is able to take care of himself without difficulty, and he was able to go up and down stairs prior to having the neurostimulator placed.  Regarding objective testing, the examiner indicated that an exercise-based METs testing was medically contraindicated based on recent implant of the neurostimulator.  Interview-based testing estimated a workload of greater than 7 but not greater than 10 METs.  The specific example given was stair climbing.  Left ventricular ejection fraction was recorded as greater than 50 percent.  An electrocardiogram showed normal heart size.  The examiner indicated the occupational effect of this condition is lack of stamina.  The examiner indicated the condition causes mild effects on exercise, sports, recreation, and feeding.

In May 2013, the Veteran underwent a consultation for an aortic valve replacement.  See Private treatment record (5/6/2013).  The results of a cardiac catheterization showed a left ventricular ejection fraction of 35 percent.  Id.  The cardiac catheterization also revealed moderate aortic regurgitation and nonobstructive CAD.  Id. An echocardiography revealed moderate aortic regurgitation and mild to moderate mitral regurgitation.  Id.  The consulting physician provided an impression of, in pertinent part, congestive heart failure; moderately severe aortic regurgitation; and mild to moderate mitral regurgitation.  Id.  An aortic valve replacement was recommended.  Id.  The Veteran underwent an aortic valve replacement on May 14, 2013.  See Discharge Summary (5/14/2013).  From June 2013 to July 2013 he attended physical rehabilitation sessions.  An echocardiogram performed on August 29, 2013 showed a normal left ventricular ejection fraction estimated at 55 to 60 percent.

In September 2014, the Veteran underwent a VA examination.  The examiner noted that the aortic valve replacement was etiologically related to hypertension and aging; not the CAD.  The examiner also noted that the August 2013 echocardiogram showed evidence of cardiac hypertrophy and a left ventricular ejection fraction of 60 percent.  Regarding objective testing, the examiner indicated that exercise-based METs testing was medically contraindicated.  Interview-based testing estimated a workload of greater than 7 but not greater than 10 METs.  This METs level reflected the lowest activity level at which the Veteran would report fatigue.  A workload of greater than 7 but not greater than 10 METs has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  The examiner indicated that this METs level is not solely due to the heart condition; it was estimated that only 10 percent of the METs level limitation was due to the heart condition and the Veteran also has musculoskeletal conditions and obesity that decrease his METs level.  The examiner indicated that the condition does not impact the Veteran's ability to work.

The Veteran underwent a VA examination in May 2015.  The examiner noted that the aortic valve replacement was due to hypertension and aging and not exposure to herbicides.  The examiner indicated that the Veteran had no history of myocardial infarction, congestive heart failure, or cardiac arrhythmia.  The examiner noted that echocardiogram from August 2013 indicated cardiac hypertrophy, cardiac dilation, and a left ventricular ejection fraction of 60 percent.  Regarding objective testing, the examiner noted that exercise stress testing was not required as part of the Veteran's current treatment plan and was not without significant risk; in other words, it was medically contraindicated.  Interview-based testing estimated a workload of greater than 3 but not greater than 5 METs.  At such a level, the Veteran exhibited dyspnea and fatigue.  It was noted that this METs level has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  The examiner indicated the METs level limitation was not solely due to the heart condition.  The estimated METs level based solely on the cardiac condition was greater than 7 but not greater than 10 METs.  This METs level has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  The rationale for the discrepancy in METs levels was that the Veteran had a normal ejection fraction indicating normal cardiac function.  The examiner indicated that the condition has no impact on work.  The examiner opined that left atrial dilation is most likely related to obesity, hypertension, and the heart valve condition, not CAD.  The examiner also acknowledged that the Veteran had reported the aortic valve replacement was due to leakage and noted that medical literature shows aging and hypertension are the two most common causes of leakage.

Per the Board's December 2016 remand, a VA medical opinion was obtained from a cardiologist in August 2017.  The cardiologist provided three opinions.

First, it is less likely than not that the Veteran's heart valve replacement in May 2013 was caused or aggravated beyond the normal progress of the disorder by CAD.  The examiner reasoned that the Veteran underwent the replacement as a result of aortic regurgitation.  He explained there are a number of causes of this condition, the most common cause being a congenital bicuspid aortic valve.  Other causes include: weight loss medications including fenfluramine and dexfenfluramine, leading to degenerative valvular changes; rheumatic fever; Behçet disease, ankylosing spondylitis; giant cell arteritis; systemic lupus and connective tissue disorders.  CAD is not a common cause of aortic regurgitation.

Second, the examiner opined that the left ventricular ejection fraction recorded in May 2013 is less likely than not attributable to CAD.  It is not uncommon to have a depressed ejection fraction as a result of significant aortic regurgitation, as noted in this veteran.  The reason is due to hemodynamics of the regurgitation process, whereby a significant amount of blood pumped by the left ventricle goes back into the left ventricular chamber during systole.  The condition was treated with a valve replacement; follow up ejection in August 2013 was 55 to 60 percent.  In addition, the veteran underwent a cardiac catheterization in May 2013 and there was no significant CAD noted.

Third, the examiner explained that it is difficult to determine the estimated METs level prior to and at the time of the heart valve replacement based on the documents reviewed.  The Veteran was noted to experience shortness of breath during the 2007 and May 8, 2013 time frame.  Shortly before the heart valve surgery there was no documentation with respect to the exercise capacity.  In addition, he had comorbidities, including osteoarthritis of the hip and degenerative back disease.

Based on the evidence of record, the Veteran's CAD approximates the criteria corresponding to a 30 percent rating.  The disability manifested in symptoms of constant fatigue, weekly dizziness, angina several times a week, dyspnea on exertion, and cardiac hypertrophy shown on X-ray and echocardiogram.  Exercise-based stress testing was medically contraindicated throughout the entire claim period, so interview-based testing was performed.  Those results showed METs, based solely on the heart condition, to be limited to, at worst, greater than 7 but not greater than 10 METs with symptoms of dyspnea and fatigue.  Throughout the claim period, left ventricular ejection fraction was regularly above 50 percent.  Given these findings, a 30 percent rating is warranted based on evidence of cardiac hypertrophy on echocardiogram and X-ray.  38 C.F.R. § 4.104, DC 7005.

The Board has considered whether a higher 60 percent rating is warranted but finds that it is not.  The Veteran experienced only a single episode of congestive heart failure in May 2013, whereas multiple episodes are required for a higher rating.  The CAD has manifested in a workload of greater than 7 but not greater than 10 METs, whereas a higher rating requires a workload of greater than 3 but not greater than 5 METs. 

The Board acknowledges that in May 2013 a cardiac catheterization recorded left ventricular ejection fraction at 35 percent.  As this occurred near-in-time to the aortic valve replacement surgery, the Board obtained a medical opinion from a cardiologist.  In short, the cardiologist opined that the aortic valve replacement was unrelated to CAD, a depressed left ventricular ejection fraction was not unexpected given the aortic regurgitation the Veteran was experiencing at the time and it was not representative of the CAD, and the paucity of evidence surrounding that time period did not allow for a retrospective METs level estimate, pertaining solely to the CAD.  The cardiologist also noted that the Veteran's left ventricular ejection fraction returned to 55 to 60 percent in August 2013, three months after the aortic valve replacement.  The cardiologist's opinions are thoroughly explained and allow for a fully informed determination.  The opinions are competent and probative.  They are also the only competent evidence of record explaining the METs level and left ventricular ejection fraction for period circa May 2013.  Accordingly, the Board finds that the recorded left ventricular ejection fraction of 35 percent in May 2013 was not representative of the Veteran's CAD at the time.  As a result, the left ventricular ejection fraction, based solely on the CAD, was above 50 percent for the entire claim period.  

Based on the foregoing, the Veteran's CAD has not approximated the criteria for a higher 60 percent rating based on congestive heart failure, METs level limitation, or left ventricular ejection fraction percentages.  Accordingly, a higher 60 percent rating is not warranted.  38 C.F.R. § 4.104, DC 7005.

The Board has considered the application of staged ratings; however, as discussed above, at no point during the claim period has CAD approximated a rating in excess of 30 percent, which is assigned for the entire claim period.  Accordingly, the application of staged ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In summary, an initial 30 percent rating for CAD is warranted.  This is consistent with the Veteran's current evaluation for CAD.  An initial rating in excess of 30 percent for CAD is not warranted.  There are no additional expressly or reasonably raised issued presented on the record.


ORDER

An initial rating in excess of 30 percent for CAD is denied.


REMAND

The Veteran seeks service connection for hypertension.  In December 2016, the Board remanded the appeal to, inter alia, obtain a VA medical opinion from a cardiologist regarding the nature and etiology of the hypertension.  The cardiologist was asked to answer whether hypertension was related to exposure to herbicides and whether it was secondary to service-connected CAD.  This opinion was provided in August 2017; however, an addendum opinion is needed.  

The prior Board remand discussed the National Academy of Sciences (NAS) updates and requested an opinion that took these, and current medical studies and literature, into account.  The August 2017 opinion indicates that exposure to herbicides is not a common cause of hypertension.  However, the examiner did not specifically address whether in this particular Veteran's case, his presumed exposure to herbicides caused him to develop hypertension.  Such an opinion is needed.

In addition, the August 2017 opinion solely addressed whether hypertension is related to the Veteran's exposure to herbicides.  An opinion regarding the Veteran's entire active service, inclusive of the herbicide exposure, is needed.  

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain an addendum opinion from the cardiologist who authored the August 2017 VA medical opinion.  The cardiologist must review the entire claims file, to include a copy of this REMAND, in conjunction with writing the addendum opinion.

The cardiologist is asked to answer the following questions:

(A)  Did hypertension manifest to a degree of 10 percent or more within a year of discharge from service in October 1966?

(B)  Is it at least as likely as not (a 50 percent or greater probability) that this specific Veteran's hypertension was incurred in, or is otherwise related to, his active service, and specifically his presumed exposure to herbicides?

Note: The opinion authored in August 2017 addressed solely the Veteran's exposure to herbicides.  An opinion regarding the Veteran's entire active service, inclusive of the herbicide exposure, is required.  In other words, the opinion should consider all of the Veteran's service, not only his exposure to herbicides, although that should be discussed.

Note: The NAS updates elevated hypertension to the "Limited or Suggestive Evidence" category, i.e., "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  79 Fed. Reg. 20,308-309.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. The Board seeks a medical opinion on the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

Please note that a negative opinion based on herbicide exposure should not be premised on the absence of the disease from 38 C.F.R. § 3.309(e).  

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be considered, to include the Veteran's lay statements.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


